Appeal from an order of the County Court, Clinton County, dismissing a writ of habeas corpus and remanding the relator-appellant to the custody of the respondent. In 1946, the relator-appellant was convicted in the Court of General Sessions of the City of New York, upon his plea of guilty, of attempted grand larceny in the second degree. In 1950, he was convicted of robbery in the second degree in the County Court of Bronx County, and sentenced, as a multiple offender, to an indeterminate sentence of ten to twenty years. By this proceeding, the relator-appellant attacks the 1946 conviction, claiming that the indictment was based upon perjured testimony, and that the value of the property involved in the larceny was less than $25 and that, therefore, the crime committed was a misdemeanor rather than a felony. Habeas corpus is not available to attack the validity of the indictment at this time or to determine the value of the stolen property, since the relator-appellant was properly before the court and the court had jurisdiction of the subject matter. (People ex rel. Raimondi v. Jackson, 277 App. Div. 924, motion for leave to appeal denied 301 N. Y. 816; People ex rel. Cossentino v. Jackson, 281 App. Div. 1055.) Order unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Halpern, Imrie and Zeller, JJ.